DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Application 17/390,028 filed on 7/30/2021.
Claims 1-20 have been examined and are pending in this application.
The examiner notes the IDS filed on 7/30/2021 has been considered. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 7 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 of U.S. Patent No. 11,082,427.  Although the claims at issue are not identical, they are not patentably distinct from each other because:

The examiner notes that Claim 1 of U.S. patent No. 11,082,427 recites substantially similar subject matter, more specifically: 
An improved system for security authentication comprising: a plurality of computing devices; and a server system communicatively coupled to the plurality of computing devices, the server system comprising a non-transitory memory comprising computer program code and a processor, wherein execution of the computer program code causes the server system to: receive from a user of a user of an initiating computer device from among the plurality of computer devices, authentication preferences comprising at least one of preferred authorization providers, preferred authorization provider mode of communication, response timing preferences and a preferred prioritization scheme; generate a pre-configured authentication preference scheme based on the received authentication preferences, wherein a preferred authorization provider from among the preferred authorization providers is included in the pre-configured authentication preference scheme after the elapse of an initiation time period and the preferred authorization provider is prohibited from the pre-configured authentication preference scheme during the initiation time period; store, in a database communicatively coupled to the server system, the generated pre-configured authentication preference scheme; receive, from an initiating computing device from among the plurality of computer devices, a request for security authentication, wherein the request for security authentication is received after the generated pre-configured authentication preference scheme is stored; initiate, based on the received request for security authentication a security authentication process, wherein the security authentication process comprises transmitting authentication information to an authorization providing computing device from among the plurality of computer devices sequentially in accordance with the pre-configured authentication preference scheme, the security authentication process causing the server system to: determine an authorization providing computing device from among the plurality of computer devices based on the pre-configured authentication preference scheme wherein a user of the initiating computing device is distinct from a user of the authorization providing computing device; generate and transmit authentication information to the determined authorization providing computing device in accordance with the preferred authorization provider mode of communication; receive, from the initiating computing device, an authentication input; determine whether the received authentication input matches the transmitted authentication information; and complete the request for security authentication when the received authentication input matches the generated and transmitted authentication information.

The examiner notes that the features emphasized above are obvious variants to that claimed in the limitations of Claims 1, 7 and 14 of the Instant Application.

Claims 2-6, 8-13 and 15-20 depend from respective independent Claims 1, 7 and/or 14 thus, would respectfully inherit the Double Patenting rejection.














Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richards et al. (US 2015/0128240 A1) in view of Zheng (US 2017/0163471 A1) and Rubinstein (US 2012/0166553 A1) 

Regarding Claim 1;	
Richards discloses an improved system for security authentication (Abstract) comprising: 
a plurality of computing devices (FIG. 2 and [0054] – The authenticator devices 220a, 220b may include any computing or network device 150, 160, Bluetooth device, pager, land-line phone, camera, video camera, and the like);
and a server system communicatively coupled to the plurality of computing devices, the server system comprising a non-transitory memory comprising computer program code and a processor (FIG. 2 – Authentication Engine ‘240’ and ‘245’), wherein execution of the computer program code causes the server system to:
determine, based on input received from a user of an initiating computing device from among the plurality of computer devices, authentication preferences, wherein the authentication preferences comprises preferred authorization providers, preferred authorization provider mode of communication, (FIG. 2 and FIG. 3A and [0071] - As part of the onboarding process, the authentication engine may then configure one or more authenticators for confirming future requestors accessing the system as the user are actually the user... The authentication data may be provided from the user and [0073] - The authentication engine may store authenticator data 318 related to each authenticator as a record in memory 245 accessible to the authentication engine 240. The authenticator records may be stored compressed, hashed, encrypted or in another such digitally altered format. To create a record for an authenticator, the authentication engine may request from the user or third-parties information related to the authenticator. This information may include contact information for the authenticator, such as phone number, email address, web address, and rules for contacting the authenticator, such as preferred method to contact, times to contact, order to contact. The information may also include relationship information, such as how an authenticator knows the user or for how long, and the type of verification information to be presented to the authenticators to identify the user and [0077]));
store, in a database communicatively coupled to the server system, the determined authentication preferences (FIG. 2 and FIG. 3A and [0071] - As part of the onboarding process, the authentication engine may then configure one or more authenticators for confirming future requestors accessing the system as the user are actually the user... The authentication data may be provided from the user and [0073] - The authentication engine may store authenticator data 318 related to each authenticator as a record in memory 245 accessible to the authentication engine 240. The authenticator records may be stored compressed, hashed, encrypted or in another such digitally altered format); 
receive, from an initiating computing device from among the plurality of computer devices, a request for security authentication (FIG. 2 and FIG. 4 and [0076] - A requestor 205, by means of device 210, attempts to make an online transaction which requires authentication to access protected virtual or physical resources. The requestor's transaction request may then be communicated to the authentication engine 240 to initiate the authentication process to confirm that the requestor 205 is a registered user of the system); 
initiate, based on the received request for security authentication a security authentication process (FIG. 2 and FIG. 4 and [0073] – order to contact and [0076]-[0077] and [0080] - sequential), the security authentication process causing the server system to:
determine a subset of authorization providing computing devices from among the plurality of computer devices based on the preferred prioritization scheme ([0073] – order to contact), wherein a user of the initiating computing device is distinct from users of the subset of authorization providing computing devices (FIG. 2 and FIG. 4 and [0076]-[0077] - The authentication engine may consider the authenticator data records to determine one or more authenticators 220a, 220b to contact to confirm that the requestor is the registered user. The authenticator records may indicate pre-selection criteria for selecting authenticators, such as all authenticators are contacted, certain authenticators are contacted (with the rest as backup), a methodology for selecting and ordering authenticators, or other such pre-selection criteria. The authenticator records may also indicate that only certain authenticators are available for authenticating the requestor (e.g. time restrictions or transaction type restrictions) based on information stored in authenticator records. The authentication engine may then use one or more algorithms to select from the available authenticators);
generate and transmit authentication information (FIG. 2 and FIG. 4 and [0073] – rules for contacting the authenticator, such as preferred method to contact and [0078] – video calls... voice-only phone calls) and [0079] - Once one or more authenticators are selected, the authentication engine may initiate communications 418 with the authenticators 420a, 420b, by means of authenticator devices 220a, 220b, to confirm the requestor's identity... email... or text-message... and [0080]);
receive(FIG. 4 – Receive Authorization Input [0080]-[0082]);
...
complete the request for security ... (FIG. 2 and FIG. 4).
Richards fails to explicitly disclose:
...response timing preferences...
generate and transmit authentication information concurrently to the determined subset of authorization providing computing devices
receive, from the initiating computing device, an authentication input;
determine whether the received authentication input matches the transmitted authentication information; and
complete the request for security authentication when the received authentication input matches the generated and transmitted authentication information.
However, in an analogous art, Zheng teaches 
...response timing preferences... (Zheng, [0071] - The notification module 305 determines a response timeout parameter for each user in the help list and notifies each user to respond within the time interval specified by the response timeout parameter. In some instances, the notification module 305 specifies a response timeout parameter for a second user in the help list based on instructions received from the first user. For example, the notification module 305 notifies Alice of Tom's recovery request and asks Alice to respond the notification within 12 hours based on Tom's instructions. Tom chooses this 12-hour response timeout parameter because he knows that Alice cannot handle private matters during work hours. In some instances, the timing is otherwise based on a default setting or a level of activity of the user in the social network. For example, the notification module 305 determines based on information received from the social network engine 203 that the second user logs-in to the social network five times a day. This user is assigned a shorter response time than a user that only logs-in once a week).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Zheng to the authentication preference and security authentication process of Richards to ...response timing preferences....
One would have been motivated to combine the teachings of Zheng to Richards to do so as it allows a user to adjust... based on the preferences of a user (Zheng, [0006]).
However, in an analogous art, Rubenstein teaches 
generate and transmit authentication information concurrently to the determined subset of authorization providing computing devices (Rubinstein, FIG. 3 and ‘320’ → ‘330’ → ‘340’ → ‘350’ and [0030] - The social networking system 100 sends 145a, 145b, and 145c access codes to the selected connections 120a, 120b, and 120c respectively and [0051]-[0052] and [0054]); As constructed from step 320 of FIG. 3 access codes are sent to the selected connections thus represent concurrent transmission to the selected connections.
receive, from the initiating computing device, an authentication input (Rubinstein, FIG. 3 and ‘330’ → ‘340’ → ‘350’ and [0051]-[0052] and [0054]);
determine whether the received authentication input matches the transmitted authentication information (Rubinstein, FIG. 3 and ‘330’ → ‘340’ → ‘350’ and [0051]-[0052] and [0054]);; and
complete the request for security authentication when the received authentication input matches the generated and transmitted authentication information (Rubinstein, FIG. 3 and ‘330’ → ‘340’ → ‘350’ and [0051]-[0052] and [0054]);.
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Rubinstein to the authentication system process of Richards and Zheng to generate and transmit authentication information concurrently to the determined subset of authorization providing computing devices receive, from the initiating computing device, an authentication input; determine whether the received authentication input matches the transmitted authentication information; and complete the request for security authentication when the received authentication input matches the generated and transmitted authentication information.
One would have been motivated to combine the teachings of Rubinstein to Richards and Zheng to do so as it allows a user to provide a set of connections in advance to assisting with account “authentication” processes in order to grange the user access (Rubinstein, [0007] and [0040]).
Regarding Claim 2;
Richards and Zheng and Rubinstein disclose the system to Claim 1.
	Richards further discloses wherein the authentication information is transmitted to the determined at least one authorization providing computing device via at least one of text, email, a telephone call, a push notification, and a software application ([0079] - Alternatively, for example, if the selected modality is via email or text message, which may include an accompanying image, video, or voice sample, the decision may be deferred and may allow the authenticator to respond within a predetermined or specified amount of time and [0080] and [0082]). 

Regarding Claim 3;
Richards and Zheng and Rubinstein disclose the system to Claim 1.
	Richards further teaches wherein the initiating computing device comprises a user interface configured to receive authentication preferences from the user and the initiating computing device is further configured to store the received authentication preferences in the database ([0059] - The authentication engine 240 receives a user request 312 from the user 205 by means of the user device 210, 150 and [0071] - As part of the onboarding process, the authentication engine may then configure one or more authenticators for confirming future requestors accessing the system as the user are actually the user... The authentication data may be provided from the user and [0078] - The authentication engine may store authenticator data 318 related to each authenticator as a record in memory 245 accessible to the authentication engine 240).

Regarding Claim 4;
Richards and Zheng and Rubinstein disclose the system to Claim 1.
	Rubinstein further teaches wherein the authentication information is a one-time pin (OTP) – (Rubinstein, FIG. 7 – Code 1, Code 2, and Code 3).  As reasonably constructed FIG. 7 depicts “different” one-time pins).
 
Regarding Claim 5;
Richards and Zheng and Rubinstein disclose the system to Claim 1.
	Rubinstein further teaches wherein the authentication information transmitted to each of the authorization providing computing devices among the determined subset of authorization providing computing devices (Rubinstein, FIG. 1 and FIG. 7and [0051] and [0061]]).
	Richards and Zheng and Rubinstein fail to explicitly disclose wherein the authentication information... is identical. 
	However, the examiner notes  it would have been obvious to try, by one of ordinary skill before the effective filing date of the claimed invention, to reasonably construct from Rubinstein that the codes can be identical (i.e., as a matter of design choice) and incorporate such a concept to the authentication information of Richards and Zheng and Rubinstein since there are a finite number of identified, predictable potential solutions (i.e. the codes being identical or not identical) to the recognized need (sending access codes in Rubenstein as per FIG. 3) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (i.e., delivering either identical codes or non-identical codes for the purpose of granting access to the user account based on a threshold number of access codes (i.e., 1 more being received)).

Regarding Claim 6;
Richards and Zheng and Rubinstein disclose the system to Claim 1.
	Rubinstein further teaches wherein the server system provides an updated user interface to the initiating device, wherein the updated user interface is configured to receive the authentication input (Rubinstein, FIG. 7-8 and [0059]-[0060]).
	
Regarding Claim(s) 7-12; claim(s) 7-12 is/are directed to a/an method associated with the system claimed in claim(s) 1-6. Claim(s) 7-12 is/are similar in scope to claim(s) 1-6, and is/are therefore rejected under similar rationale.

Regarding Claim 13;
Richards and Zheng and Rubinstein disclose the method to Claim 7.
	Rubinstein further teaches wherein receiving authentication input comprises receiving input from at least one of the initiating computing device and the authorization providing computing devices (Rubinstein, FIG. 4 – Receive Authorization Input and [0080] and [0081] - typing the information into the primary device and [0082]).




Regarding Claim 14;	
Richards discloses an improved system for security authentication (Abstract) comprising: 
a plurality of computing devices (FIG. 2 and [0054] – The authenticator devices 220a, 220b may include any computing or network device 150, 160, Bluetooth device, pager, land-line phone, camera, video camera, and the like);
and a server system communicatively coupled to the plurality of computing devices, the server system comprising a non-transitory memory comprising computer program code and a processor (FIG. 2 – Authentication Engine ‘240’ and ‘245’), wherein execution of the computer program code causes the server system to:
determining, via a server system, authentication preferences, wherein the authentication preferences comprises preferred authorization providers, preferred authorization provider mode of communication, (FIG. 2 and FIG. 3A and [0071] - As part of the onboarding process, the authentication engine may then configure one or more authenticators for confirming future requestors accessing the system as the user are actually the user... The authentication data may be provided from the user and [0073] - The authentication engine may store authenticator data 318 related to each authenticator as a record in memory 245 accessible to the authentication engine 240. The authenticator records may be stored compressed, hashed, encrypted or in another such digitally altered format. To create a record for an authenticator, the authentication engine may request from the user or third-parties information related to the authenticator. This information may include contact information for the authenticator, such as phone number, email address, web address, and rules for contacting the authenticator, such as preferred method to contact, times to contact, order to contact. The information may also include relationship information, such as how an authenticator knows the user or for how long, and the type of verification information to be presented to the authenticators to identify the user and [0077])), the server system comprising a non-transitory memory including computer program code and a processor (FIG. 2 );
storing, in a database communicatively coupled to the server system, the determined authentication preferences (FIG. 2 and FIG. 3A and [0071] - As part of the onboarding process, the authentication engine may then configure one or more authenticators for confirming future requestors accessing the system as the user are actually the user... The authentication data may be provided from the user and [0073] - The authentication engine may store authenticator data 318 related to each authenticator as a record in memory 245 accessible to the authentication engine 240. The authenticator records may be stored compressed, hashed, encrypted or in another such digitally altered format); 
receiving, via the server system, a request for security authentication from an initiating computing device (FIG. 2 and FIG. 4 and [0076] - A requestor 205, by means of device 210, attempts to make an online transaction which requires authentication to access protected virtual or physical resources. The requestor's transaction request may then be communicated to the authentication engine 240 to initiate the authentication process to confirm that the requestor 205 is a registered user of the system); and
initiating, based on the received request for security authentication a security authentication process, the security authentication process comprising the steps of (FIG. 2 and FIG. 4 and [0073] – order to contact and [0076]-[0077] and [0080] - sequential),
determining, via the server system, a subset of authorization providing computing devices distinct from the initiating computing device based on the preferred prioritization scheme, wherein the subset of authorization providing computing device and the initiating computing device are operated by distinct users ([0073] – order to contact), wherein a user of the initiating computing device is distinct from users of the subset of authorization providing computing devices (FIG. 2 and FIG. 4 and [0076]-[0077] - The authentication engine may consider the authenticator data records to determine one or more authenticators 220a, 220b to contact to confirm that the requestor is the registered user. The authenticator records may indicate pre-selection criteria for selecting authenticators, such as all authenticators are contacted, certain authenticators are contacted (with the rest as backup), a methodology for selecting and ordering authenticators, or other such pre-selection criteria. The authenticator records may also indicate that only certain authenticators are available for authenticating the requestor (e.g. time restrictions or transaction type restrictions) based on information stored in authenticator records. The authentication engine may then use one or more algorithms to select from the available authenticators and [0080] and [0081] - typing the information into the primary device and [0082]);
generating and transmitting, via the server system, authentication information to the determined subset of authorization providing computing devices in accordance with the preferred authorization provider mode of communication (FIG. 2 and FIG. 4 and [0073] – rules for contacting the authenticator, such as preferred method to contact and [0078] – video calls... voice-only phone calls) and [0079] - Once one or more authenticators are selected, the authentication engine may initiate communications 418 with the authenticators 420a, 420b, by means of authenticator devices 220a, 220b, to confirm the requestor's identity... email... or text-message... and [0080]);
receiving, via the server system, an approval from the determined subset of authorization providing computing devices (FIG. 4 – Receive Authorization Input [0080]-[0082]).
completing, via the server system, the request for security authentication when an approval is received (FIG. 4 and FIG. 5).
Richards fails to explicitly disclose:
...response timing preferences...
transmitting... concurrently;
However, in an analogous art, Zheng teaches 
...response timing preferences... (Zheng, [0071] - The notification module 305 determines a response timeout parameter for each user in the help list and notifies each user to respond within the time interval specified by the response timeout parameter. In some instances, the notification module 305 specifies a response timeout parameter for a second user in the help list based on instructions received from the first user. For example, the notification module 305 notifies Alice of Tom's recovery request and asks Alice to respond the notification within 12 hours based on Tom's instructions. Tom chooses this 12-hour response timeout parameter because he knows that Alice cannot handle private matters during work hours. In some instances, the timing is otherwise based on a default setting or a level of activity of the user in the social network. For example, the notification module 305 determines based on information received from the social network engine 203 that the second user logs-in to the social network five times a day. This user is assigned a shorter response time than a user that only logs-in once a week).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Zheng to the authentication preference and security authentication process of Richards to ...response timing preferences....
One would have been motivated to combine the teachings of Zheng to Richards to do so as it allows a user to adjust... based on the preferences of a user (Zheng, [0006]).
However, in an analogous art, Rubenstein teaches 
transmitting... concurrently (Rubinstein, FIG. 3 and ‘320’ → ‘330’ → ‘340’ → ‘350’ and [0051]-[0052] and [0054]) As constructed from step 320 of FIG. 3 access codes are sent to the selected connections thus represent concurrent transmission to the selected connections.
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Rubinstein to the authentication system process of Richards and Zheng to include transmitting... concurrently
One would have been motivated to combine the teachings of Rubinstein to Richards and Zheng to do so as it allows a user to provide a set of connections in advance to assisting with account “authentication” processes in order to grange the user access (Rubinstein, [0007] and [0040]).






Regarding Claim 15;
Richards and Zheng and Rubinstein disclose the method to Claim 14.
	Richards discloses wherein at least one device among the determined subset of authorization providing computing devices provides the approval after verifying the identity of a user of the determined authorization providing computing device ([0082] - Once the verification information is presented to the one or more authenticators, the authentication engine may receive authorization input 422 from the authenticators regarding the requestor's identity. Each authenticator may decide to confirm or deny the requestor's identity as the registered user and specify the level of confidence in the decision. The authenticator's decision and confidence level may be input to the authenticator device by various means, such as a keypad, mobile app, speech, text message, email, a graphical interface, or other such means, and the authenticator device communications the decision and confidence level to the authentication engine).

Regarding Claim 16;
Richards and Zheng and Rubinstein disclose the method to Claim 14.
Rubinstein further teaches wherein the received request for security authentication is via a web based application (Rubinstein, Abstract and FIG. 2 and [0044]).

Regarding Claim 17;
Richards and Zheng and Rubinstein disclose the method to Claim 16.
Rubinstein further teaches wherein completing the request for security authentication comprises populating one or more fields of the web based application (Rubinstein, Abstract and FIG. 2 and FIG. 7).
Regarding Claim 18;
Richards and Zheng and Rubinstein disclose the method to Claim 14.
	Richards further discloses wherein the authentication information is transmitted to the determined at least one authorization providing computing device via at least one of text, email, a telephone call, a push notification, and a software application ([0079] - Alternatively, for example, if the selected modality is via email or text message, which may include an accompanying image, video, or voice sample, the decision may be deferred and may allow the authenticator to respond within a predetermined or specified amount of time and [0080] and [0082]). 

Regarding Claim 19;
Richards and Zheng and Rubinstein disclose the method to Claim 14.
	Richards further teaches wherein the initiating computing device comprises a user interface configured to receive authentication preferences from the user and the initiating computing device is further configured to store the received authentication preferences in the database ([0059] - The authentication engine 240 receives a user request 312 from the user 205 by means of the user device 210, 150 and [0071] - As part of the onboarding process, the authentication engine may then configure one or more authenticators for confirming future requestors accessing the system as the user are actually the user... The authentication data may be provided from the user and [0078] - The authentication engine may store authenticator data 318 related to each authenticator as a record in memory 245 accessible to the authentication engine 240).

Regarding Claim 20;
Richards and Zheng and Rubinstein disclose the method to Claim 14.
	Rubinstein further teaches wherein transmitting authentication information to the determined subset of authorization providing computing devices is conducted concurrently and the authentication information transmitted to each of the authorization providing computing devices among the determined subset of authorization providing computing devices (Rubinstein, FIG. 1 and FIG. 7and [0051] and [0061]]).
	Richards and Zheng and Rubinstein fail to explicitly disclose wherein the authentication information... is identical. 
	However, the examiner notes  it would have been obvious to try, by one of ordinary skill before the effective filing date of the claimed invention, to reasonably construct from Rubinstein that the codes can be identical (i.e., as a matter of design choice) and incorporate such a concept to the authentication information of Richards and Zheng and Rubinstein since there are a finite number of identified, predictable potential solutions (i.e. the codes being identical or not identical) to the recognized need (sending access codes in Rubenstein as per FIG. 3) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (i.e., delivering either identical codes or non-identical codes for the purpose of granting access to the user account based on a threshold number of access codes (i.e., 1 more being received)).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI L SCHMIDT whose telephone number is (571)270-1385. The examiner can normally be reached Monday-Friday 10am - 6pm (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARI L SCHMIDT/Primary Examiner, Art Unit 2439